DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 17-20 and 22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei (US Patent 2020/0007293).
Regarding claim 1, Wei discloses a method for wireless communications at a user equipment (UE), comprising: 
receiving control signaling identifying a resource block configuration that indicates a plurality of reference signal tones and a plurality of data tones allocated (par.055 “a UE receives an indication from a serving base station……the dynamic indicator may take the form of the resource block RB assignment, in which a DMRS configuration may be associated with the number of RBs assigned”, fig.7B element 704) for transmission in an uplink resource block (par.056 “the UE configures transmission of uplink DMRS according to a transmission identified by the indication”, par.065 “the DMRS…...configuration implementations…..compare with PUSCH data…6 tones RS…..12 tones data”); 
determining a first transmission power for the plurality of reference signal tones and a second transmission power for the plurality of data tones based at least in part on the resource block configuration, wherein the first transmission power is different from the second transmission power; and transmitting the plurality of reference signal tones using the first transmission power and the plurality of data tones using the second transmission power (par.065 “the DMRS…...configuration implementations…..compare with PUSCH data…6 tones RS…..12 tones data……..applies a first power booster to DMRS symbols and a second power value to the PUSCH data tones”).
Regarding claims 2 and 18, Wei discloses transmitting an indication (par.064 “DMRS---regular uplink subframes”) of the first transmission power for the plurality of reference signal tones being different from the second transmission power for the plurality of data tones (par.065 “the DMRS…...configuration implementations…..compare with PUSCH data…6 tones RS…..12 tones data……..applies a first power booster to DMRS symbols and a second power value to the PUSCH data tones”). 
Regarding claims 3 and 19, Wei discloses the indication comprises a ratio between the first transmission power and the second transmission power (par. 065 “DMRS…decimated compared with PUSCH……a beta_PUSCH as a power scaling parameter for the data symbols, the scaling parameter for DMRS symbols…..sqrt (2)*beta_PUSCH or sqrt (4)*beta_PUSCH”).  
Regarding claims 4 and 20, Wei discloses transmitting the indication via an uplink control channel report (par.046 “reported via PUCCH”), a radio resource control message, a medium access control-control element, or any combination thereof.  
Regarding claims 6 and 22, Wei discloses identifying a set of transmission power values in accordance with the resource block configuration (par.065 “DMRS…PUSCH data…6 tones RS vs. 12 tones data….a first power booster to DMRS symbols and a second power value to the PUSCH data tones”), a subcarrier spacing of the uplink resource block, or both; and 
selecting the first transmission power and the second transmission power from the set of transmission power values based at least in part on the identifying (par.065 “DMRS…PUSCH data…6 tones RS vs. 12 tones data….a first power booster to DMRS symbols and a second power value to the PUSCH data tones”).  
Regarding claims 7 and 23, Wei discloses the resource block configuration indicates a threshold power for transmission of the uplink resource block, a bandwidth available for transmission of the uplink resource block, a configuration type for the plurality of reference signal tones (par.063 DMRS symbols…..may have different types”), or any combination thereof.  
Regarding claims 8 and 24, Wei discloses the first transmission power for the plurality of reference signal tones and the second transmission power for the plurality of data tones is based at least in part on a transmission power ratio (par. 065 “DMRS…decimated compared with PUSCH……a beta_PUSCH as a power scaling parameter for the data symbols, the scaling parameter for DMRS symbols…..sqrt (2)*beta_PUSCH or sqrt (4)*beta_PUSCH”).  
Regarding claim 9, Wei discloses the transmission power ratio is based at least in part on the resource block configuration (par.065 “DMRS….PUSCH…6 tones RS vs. 12 tones data for comb number 2……applies a first power booster to DMRS symbols and a second power value to the PUSCH data tones…..scaling parameter for….comb number=2 or…. Comb=4”).  
Regarding claim 17, Wei discloses everything as claim 1 above.  More specifically, Wei discloses a processor; memory coupled with the processor; andPage 4 of 9Application. No. 17/209,823PATENT Amendment dated September 23, 2022Reply to Office Action dated August 16, 2022instructions stored in the memory and executable by the processor (par.054, fig. 9 elements 280, 282).

Allowable Subject Matter
Claims 5 and 21, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642